

115 S2119 IS: To amend title 38, United States Code, to prohibit smoking in any facility of the Veterans Health Administration, and for other purposes.
U.S. Senate
2017-11-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 2119IN THE SENATE OF THE UNITED STATESNovember 13, 2017Mr. Durbin (for himself, Mr. Blumenthal, Mr. Markey, Mr. Reed, Mr. Brown, Mr. Wyden, and Mrs. Murray) introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to prohibit smoking in any facility of the Veterans Health
			 Administration, and for other purposes.
	
		1.Prohibition on smoking in facilities of the Veterans Health Administration
 (a)ProhibitionSection 1715 of title 38, United States Code, is amended to read as follows:  1715.Prohibition on smoking in facilities of the Veterans Health Administration (a)Prohibition (1) (A)Except as provided in subparagraph (B), no person may smoke indoors in any facility of the Veterans Health Administration.
 (B)In the case of a facility of the Veterans Health Administration that is a community living center, no person may smoke indoors in such facility on or after December 31, 2018.
 (2)No person may smoke outdoors in any facility of the Veterans Health Administration on or after October 1, 2021.
 (b)DefinitionsIn this section: (1)The term community living center means a facility of the Department that provides nursing home care.
 (2)The term facility of the Veterans Health Administration means any land or building (including any medical center, nursing home, domiciliary facility, outpatient clinic, or center that provides readjustment counseling) that is—
 (A)under the jurisdiction of the Department of Veterans Affairs; (B)under the control of the Veterans Health Administration; and
 (C)not under the control of the General Services Administration. (3)The term smoke includes the smoking of cigarettes (including e-cigarettes or electronic cigarettes), cigars, pipes, and any other combustion of tobacco..
 (b)Clerical amendmentThe table of sections at the beginning of chapter 17 of such title is amended by striking the item relating to section 1715 and inserting the following new item:
				1715. Prohibition on smoking in facilities of the Veterans Health Administration..
 (c)Conforming amendmentSection 526 of the Veterans Health Care Act of 1992 (Public Law 102–585; 38 U.S.C. 1715 note) is hereby repealed.
 (d)Effective dateThe amendments made by this section shall take effect on the date that is 90 days after the date of the enactment of this Act.
			